                 Case 21-10457-LSS              Doc 473-2       Filed 09/03/21         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
In re:
                                                                 Case No. 21-10457 (LSS)
MOBITV, INC., et al.,1
                                                                 Jointly Administered
                                     Debtors.


                                        CERTIFICATE OF SERVICE


                   I, Mary F. Caloway, hereby certify that on the 3rd day of September, 2021, I

caused a copy of the following document to be served on the individuals on the attached service

list in the manner indicated.


                   NOTICE OF FILING OF PROPOSED FORM OF ORDER
                   (I) GRANTING FINAL APPROVAL OF DISCLOSURE STATEMENT
                   AND (II) CONFIRMING CHAPTER 11 PLAN OF LIQUIDATION

                                                       /s/ Mary F. Caloway
                                                       Mary F. Caloway (DE Bar No. 3059)




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 350 S.
    Grand Avenue, Suite 3000, Los Angeles, CA 90071.


DOCS_DE:233415.38 57391/001
               Case 21-10457-LSS       Doc 473-2   Filed 09/03/21    Page 2 of 8




MobiTV 2002 Expedited Service List                 EXPRESS MAIL
Case No. 21-10457 (LSS)                            State of New York
Document No. 233287                                Dept. of Taxation and Finance
10—Express Mail                                    Bankruptcy Section
13—Overnight Delivery                              PO Box 5300
58—Emails                                          Albany, NY 12205-0300

                                                   EXPRESS MAIL
(Counsel to the Debtor)                            State of New Jersey
Pachulski Stang Ziehl & Jones LLP                  New Jersey Division of Taxation
Mary F. Caloway, Esq.                              Revenue Processing Center
919 N. Market Street, 17th Floor                   PO Box 281
PO Box 8705                                        Trenton, NJ 08695-0281
Wilmington, DE 19899 (Courier 19801)
Email: mcaloway@pszjlaw.com                        EXPRESS MAIL
                                                   State of Oregon
EXPRESS MAIL                                       Oregon Dept. of Revenue
State of Georgia                                   PO Box 14730
Georgia Department of Revenue                      Salem, OR 97309-0464
PO Box 740321
Atlanta, GA 30374-0321                             EXPRESS MAIL
                                                   State of Texas
EXPRESS MAIL                                       Texas Comptroller of Pub. Accounts
State of California                                PO Box 13528
State Board of Equalization                        Capitol Station
California Department of Tax and Fee               Austin, TX 78711-3528
Administration
PO Box 942879                                      EXPRESS MAIL
Sacramento, CA 94279-6001                          State of California
                                                   Office of The Attorney General
EXPRESS MAIL                                       PO Box 944255
State of Arizona                                   Sacramento, CA 94244-2550
Arizona Department of Revenue
PO Box 29085                                       EXPRESS MAIL
Phoenix, AZ 85038                                  State of Louisiana
                                                   Office of the Attorney General
EXPRESS MAIL                                       PO Box 94005
State of California                                Baton Rouge, LA 70804-9005
Franchise Tax Board
PO Box 942857                                      OVERNIGHT DELIVERY
Sacramento, CA 94257-0531                          State of Georgia
                                                   Office of The Attorney General
                                                   40 Capitol Sq. SW
                                                   Atlanta, GA 30334




DOCS_DE:233287.1 57391/002
               Case 21-10457-LSS    Doc 473-2   Filed 09/03/21     Page 3 of 8




OVERNIGHT DELIVERY                              OVERNIGHT DELIVERY
State of New Jersey                             Securities & Exchange Commission
Office of The Attorney General                  New York Regional Office
Richard J. Hughes Justice Complex               Attn: Andrew Calamari, Regional Director
25 Market St 8th Fl, West Wing                  200 Vesey Street
Trenton, NJ 08611                               Suite 400
                                                New York, NY 10281-1022
OVERNIGHT DELIVERY
State of Texas                                  OVERNIGHT DELIVERY
Office of The Attorney General                  State of California
300 W. 15th St                                  State Board of Equalization
Austin, TX 78701                                450 N Street, Mic: 121
                                                Sacramento, CA 94279-0121
OVERNIGHT DELIVERY
State of Louisiana                              OVERNIGHT DELIVERY
Dept of Revenue                                 State of New York
617 North Third St                              Office of the Attorney General
Baton Rouge, LA 70802                           The Capitol
                                                2nd Floor
OVERNIGHT DELIVERY                              Albany, NY 12224
State of Massachusetts
Massachusetts Department of Revenue             OVERNIGHT DELIVERY
100 Cambridge Street                            State of Utah
Boston, MA 02114                                Utah State Tax Commission
                                                210 North 1950 West
OVERNIGHT DELIVERY                              Salt Lake City, UT 84134-0700
State of New Hampshire
Department of Revenue Admin.                    ELECTRONIC MAIL
Governor Hugh Gallen State Office Park          Office of the United States Attorney for the
109 Pleasant Street                             District of Delaware
Concord, NH 03301                               c/o U.S. Attorney’s Office
                                                Hercules Building
OVERNIGHT DELIVERY                              1313 N. Market Street
Securities & Exchange Commission                Wilmington. DE 19801
Secretary of the Treasury                       Email: usade.ecfbankruptcy@usdoj.gov
100 F Street, NE
Washington, DC 20549

OVERNIGHT DELIVERY
State of Connecticut
Department of Revenue Services
450 Columbus Blvd., Ste. 1
Hartford, CT 06103




DOCS_DE:233287.1 57391/002                 2
               Case 21-10457-LSS       Doc 473-2   Filed 09/03/21    Page 4 of 8




ELECTRONIC MAIL
(Proposed Counsel to the Debtor)                   ELECTRONIC MAIL
Pachulski Stang Ziehl & Jones LLP                  (Counsel to the Prepetition Lender Ally
Debra Grassgreen, Esq.                             Bank)
Max Litvak, Esq.                                   McGuirewoods LLP
N. Hong, Esq.                                      Kenneth E. Noble, Esq.
Jason Rosell, Esq.                                 Kristin C. Wigness, Esq.
150 California St., 15th Floor                     Ha Young Chung, Esq.
San Francisco, CA 94111-4500                       1251 Avenue of the Americas 20th Floor
Email: dgrassgreen@pszjlaw.com                     New York, NY 10020-1104
mlitvak@pszjlaw.com                                Email: knoble@mcguirewoods.com
nhong@pszjlaw.com                                  kwigness@mcguirewoods.com
jrosell@pszjlaw.com                                hchung@mcguirewoods.com

ELECTRONIC MAIL                                    ELECTRONIC MAIL
Office of the United States Trustee for the        (Counsel to the Prepetition Lender Ally
District of Delaware                               Bank)
Benjamin A. Hackman, Esq.                          Richards, Layton & Finger, PA
844 King Street, Suite 2207                        John H Knight, Esq.
Lockbox 35                                         David T Queroli, Esq.
Wilmington, DE 19801                               One Rodney Square
Email: benjamin.a.hackman@usdoj.gov                920 North King Street
                                                   Wilmington, DE 19801
ELECTRONIC MAIL                                    Email: knight@rlf.com
(Counsel to the DIP Lender, TVN Ventures,          queroli@rlf.com
LLC and T-Mobile USA, Inc.)
Alston & Bird                                      ELECTRONIC MAIL
Will Sugden, Esq.                                  (Counsel for Silicon Valley Bank)
Jacob Johnson, Esq.                                Morrison & Foerster LLP
One Atlantic Center                                Alexander G. Rheaume, Esq.
1201 West Peachtree St., Suite 4900                John Hancock Tower
Atlanta, GA 30309                                  200 Clarendon Street, Floor 20
Email: will.sugden@alston.com                      Boston, MA 02116
Jacob.johnson@alston.com                           Email: arheaume@mofo.com

ELECTRONIC MAIL                                    ELECTRONIC MAIL
(Counsel to TVN Ventures, LLC and T-               (Counsel for Silicon Valley Bank)
Mobile USA, Inc.)                                  Morrison & Foerster LLP
Young Conaway Stargatt & Taylor, LLP               Benjamin Butterfield, Esq.
Edmon L. Morton, Esq.                              250 West 55th Street
Kenneth J. Enos, Esq.                              New York, NY 10019-9601
1000 North King Street                             Email: bbutterfield@mofo.com
Wilmington, DE 19801
Email: emorton@ycst.com
kenos@ycst.com
bankfilings@ycst.com



DOCS_DE:233287.1 57391/002                    3
               Case 21-10457-LSS     Doc 473-2   Filed 09/03/21    Page 5 of 8




ELECTRONIC MAIL                                  ELECTRONIC MAIL
(Counsel for Silicon Valley Bank)                State of Arizona
Ashby & Geddes, P.A.                             Office of The Attorney General
Gregory A. Taylor, Esq.                          2005 N Central Ave
Katharina Earle, Esq.                            Phoenix, AZ 85004
500 Delaware Avenue, 8th Floor                   Email: aginfo@azag.gov
PO Box 1150
Wilmington, DE 19899-1150                        ELECTRONIC MAIL
Email: gtaylor@ashbygeddes.com                   State of Colorado
kearle@ashbygeddes.com                           Office of The Attorney General
                                                 Ralph L. Carr Judicial Building
ELECTRONIC MAIL                                  1300 Broadway, 10th Floor
Delaware Office of the Attorney General          Denver, CO 80203
Department of Justice                            Email: cora.request@coag.gov
Carvel State Office Building
820 N French Street                              ELECTRONIC MAIL
Wilmington, DE 19801                             State of Colorado
Email: attorney.general@state.de.us              Colorado Department of Revenue
                                                 Taxation Division
ELECTRONIC MAIL                                  1375 Sherman St.
Delaware Secretary of State                      Denver, CO 80203
Division of Corporations                         Email: DOR_TaxpayerService@state.co.us
Franchise Tax
PO Box 898                                       ELECTRONIC MAIL
Dover, DE 19903                                  State of Connecticut
Email: dosdoc_bankruptcy@state.de.us             Office of The Attorney General
                                                 55 Elm St
ELECTRONIC MAIL                                  Hartford, CT 06106
Delaware State Treasury                          Email: attorney.general@ct.gov
820 Silver Lake Blvd.
Suite 110                                        ELECTRONIC MAIL
Dover, DE 19904                                  State of Kansas
Email: statetreasurer@state.de.us                Kansas Department of Revenue
                                                 Scott State Office Building
ELECTRONIC MAIL                                  120 Se 10Th Ave.
GlobeCast America, Inc                           Topeka, KS 66612-1588
Attn: Kathryn Chittenden                         Email: KDOR_tac@ks.gov
10525 West Washington Blvd.
Culver City, CA 90232                            ELECTRONIC MAIL
Email:                                           State of Kansas
kathryn.chittenden@globecastna.com               Office of The Attorney General
                                                 120 SW 10Th Ave, 2nd Fl
                                                 Topeka KS 66612
                                                 Email: derek.schmidt@ag.ks.gov




DOCS_DE:233287.1 57391/002                  4
               Case 21-10457-LSS    Doc 473-2   Filed 09/03/21     Page 6 of 8




ELECTRONIC MAIL                                 ELECTRONIC MAIL
ConstituentServices@ag.louisiana.gov            (Counsel for Oracle America, Inc.)
State of Massachusetts                          Buchalter, a Professional Corporation
Office of The Attorney General                  Shawn M. Christianson, Esq.
1 Ashburton Place, 20Th Floor                   55 Second Street, 17th Floor
Boston, MS 02108                                San Francisco, CA 94105-3493
Email: ago@state.ma.us                          Email: schristianson@buchalter.com

ELECTRONIC MAIL                                 ELECTRONIC MAIL
State of New Hampshire                          (Counsel for Ateme)
Office of The Attorney General                  Carl N. Kunz, Esq.
Nh Department Of Justice                        Morris James LLP
33 Capitol St.                                  P.O. Box 2306
Concord, NH 03301                               Wilmington, DE 19899-2306
Email: attorneygeneral@doj.nh.gov               Email: ckunz@morrisjames.com

ELECTRONIC MAIL                                 ELECTRONIC MAIL
State of Oregon                                 (Counsel for Ateme)
Oregon Dept of Revenue                          Steven G. Poland, Esq.
955 Center St NE                                Ropers Majeski PC
Salem, OR 97301-2555                            445 South Figueroa Street
Email: questions.dor@oregon.gov                 30th Floor
                                                Los Angeles, CA 90071
ELECTRONIC MAIL                                 Email: steven.polard@ropers.com
State of Oregon
Office of The Attorney General                  ELECTRONIC MAIL
1162 Court St. NE                               (Counsel to Silicon Valley Bank)
Salem, OR 97301                                 Gregory A. Taylor, Esq.
Email: ellen.rosenblum@doj.state.or.us          Katharina Earle, Esq.
                                                ASHBY & GEDDES, P.A.
                                                500 Delaware Avenue, 8th Floor
ELECTRONIC MAIL
                                                P.O. Box 1150
State of Utah                                   Wilmington, DE 19899-1150
Office of The Attorney General                  Email: gtaylor@ashbygeddes.com;
Utah State Capitol Complex                      kearle@ashbygeddes.com
350 North State St Ste 230
Salt Lake City, UT 84114                        ELECTRONIC MAIL
Email: uag@utah.gov                             (Counsel to Silicon Valley Bank)
                                                Alex Rheaume, Esq.
ELECTRONIC MAIL                                 John Hancock Tower
State of Utah                                   MORRISON & FOERSTER LLP
Office of The Attorney General, Sean D.         200 Clarendon Street, Floor 20
Reyes                                           Boston, MA 02116
State Capitol, Room 236                         Email: arheaume@mofo.com
Salt Lake City, UT 84114
Email: uag@utah.gov




DOCS_DE:233287.1 57391/002                 5
               Case 21-10457-LSS    Doc 473-2   Filed 09/03/21      Page 7 of 8




ELECTRONIC MAIL                                 ELECTRONIC MAIL
(Counsel to Silicon Valley Bank)                (Counsel to Ally Bank)
Benjamin Butterfield, Esq.                      John H. Knight
MORRISON & FOERSTER LLP                         David T. Queroli
250 West 55th Street                            RICHARDS, LA YTQN & FINGER, P.A.
New York, NY 10019-9601                         One Rodney Square
Email: bbutterfield@mofo.com                    920 North King Email: knight@rlf.com;
                                                queroli@rlf.com
ELECTRONIC MAIL
(Counsel to T-Mobile USA, Inc. and TVN          ELECTRONIC MAIL
Ventures, LLC)                                  (Counsel to Oracle America, Inc.)
Edmon L. Morton, Esq.                           Shawn M. Christianson, Esq.
Kenneth J. Enos, Esq.                           Buchalter, a Professional Corporation
YOUNG CONAWAY STARGATT &                        55 Second Street, 17th Floor
TAYLOR, LLP                                     San Francisco, CA 94105-3493
1000 North King Street                          Email: schristianson@buchalter.com
Wilmington, DE 19801
Email: bankfilings@ycst.com;
emorton@ycst.com; kenos@ycst.com                ELECTRONIC MAIL
                                                (Counsel to the Official Committee of
ELECTRONIC MAIL                                 Unsecured Creditors)
(Counsel to T-Mobile USA, Inc. and TVN          Seth A. Niederman, Esq.
Ventures, LLC)                                  FOX ROTHSCHILD LLP
William S. Sugden, Esq.                         919 North Market Street, Suite 300
Jacob Johnson, Esq.                             Wilmington, DE 19899
ALSTON & BIRD LLP                               Email: sniederman@foxrothschild.com
One Atlantic Center
1201 West Peachtree Street                      ELECTRONIC MAIL
Suite 4900                                      (Counsel to the Official Committee of
Atlanta, GA 30309                               Unsecured Creditors)
Email: will.sugden@alston.com;                  Michael A. Sweet
jacob.johnson@alston.com                        FOX ROTHSCHILD LLP
                                                325 California St., Suite 2200
ELECTRONIC MAIL                                 San Francisco, CA 94104-2670
(Counsel to Ally Bank)                          Email: msweet@foxrothschild.com
Kenneth E. Noble
Kristin C. Wigness                              ELECTRONIC MAIL
Ha Young Chung MCGUIREWOODS LLP                  (Counsel to the Official Committee of
1251 Avenue of the Americas 20th Floor          Unsecured Creditors)
New York, NY 10020-1104                         Gordon E. Gouveia
Email: knoble@mcguirewoods.com;                 FOX ROTHSCHILD LLP
kwigness@mcguirewoods.com;                      321 N. Clark St., Suite 1600
hchung@mcguirewoods.com                         Chicago, IL 60654
                                                Email: ggouveia@foxrothschild.com




DOCS_DE:233287.1 57391/002                 6
               Case 21-10457-LSS    Doc 473-2    Filed 09/03/21   Page 8 of 8




ELECTRONIC MAIL
(Counsel to Comcast Cable Communications
Management, LLC)
Matthew G. Summers
BALLARD SPAHR LLP
919 N. Market Street, 11th Floor
Wilmington, Delaware 19801-3034
Email: summersm@ballardspahr.com

ELECTRONIC MAIL
(Counsel for TiVo Corporation)
Jody C. Barillare, Esq.
Kelsey A. Bomar, Esq.
Morgan, Lewis & Bockius LLP
1201 N. Market Street, Suite 2201
Wilmington, DE 19801
Email: jody.barillare@morganlewis.com; kelsey.bomar@morganlewis.com

ELECTRONIC MAIL
(Counsel for TiVo Corporation)
Craig A. Wolfe, Esq.
Jason Alderson, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
Email: craig.wolfe@morganlewis.com; jason.alderson@morganlewis.com

ELECTRONIC MAIL
(Counsel for NTT Global Data Centers America, Inc.
f/k/a Raging Wire Data Centers)
Valerie Bantner Peo, Esq.
Buchalter, a Professional Corporation
55 Second Street, 17th Floor
San Francisco, CA 94105-3493
Email: vbantnerpeo@buchalter.com




DOCS_DE:233287.1 57391/002                   7
